Order filed November 6, 2018




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00258-CV
                                    ____________

                   IN THE INTEREST OF F.S.C., A CHILD


                    On Appeal from the County Court No. 3
                           Galveston County, Texas
                      Trial Court Cause No. 07-FD-0721

                                    ORDER

      Appellant’s brief was due October 29, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 21,
2018 the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM